Exhibit 10.1

 

December __, 2019

 

New Mountain Guardian III BDC, L.L.C.
787 Seventh Avenue, 49th Floor
New York, New York 10019  

 

Re:       New Mountain Guardian III BDC, L.L.C. – Form of Facility Increase
Letter

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Authorization Agreement dated as of
July 30, 2019, among New Mountain Guardian III BDC, L.L.C., a Delaware limited
liability company (the “Fund”) and BMO Harris Bank N.A. (the “Lender”) (as
amended, restated, supplemented or otherwise modified prior to date hereof, the
“Loan Agreement”). All capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Loan Agreement.

 

The Fund has requested, and the Lender has agreed to increase the Amount of
Maximum Credit under the Loan Agreement from $118,415,136 to $151,727,136,
subject to the terms and conditions of the Loan Agreement. As of the date hereof
and until otherwise agreed to in writing by the Lender, the Section entitled
“Amount of Maximum Credit” appearing on the first page of the Loan Agreement is
hereby amended to replace the reference of “$118,415,136” therein with a
reference to “$151,727,136”.

 

Except for the amendments set forth herein, the Loan Agreement shall remain in
full force and effect in accordance with its current terms. Delivery of executed
counterparts of this letter agreement by telecopy or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as originals.

 

[Signature Page Follows]

 





 

 

This letter agreement supersedes and replaces any other written agreement or
prior oral discussion regarding the matters set forth herein. This letter
agreement shall be governed by the laws of the State of New York.

 

  Very truly yours,       BMO Harris Bank N.A.       By:     Name:     Its:  

 

[Signature Page to Facility Increase Letter (December 2019) – New Mountain
Guardian III BDC, L.L.C.]

 





 

 

Acknowledged and agreed to by:

 

  New Mountain Guardian III BDC, L.L.C.           By:     Name:     Its:  

 

[Signature Page to Facility Increase Letter (December 2019) – New Mountain
Guardian III BDC, L.L.C.]

 





 